Citation Nr: 0606093	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board also notes that the veteran also perfected an 
appeal of the RO's March 2001 denial of service connection 
for hepatitis B.  However, a June 2003 note by the veteran's 
representative indicated that the appeal for hepatitis B was 
withdrawn after a favorable June 2003 rating decision granted 
service connection on that issue.  See 38 C.F.R. § 20.204 
(2005) (withdrawal of an appeal).  Moreover, the veteran's 
representative confirmed the withdrawal in the November 2005 
Appellant's Brief.   Therefore, that issue is not currently 
before the Board.

The Board observes that in an April 2002 rating decision the 
RO denied the veteran's claim for a heart murmur.  The 
veteran did not perfect his appeal by filing a notice of 
disagreement and substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005) (indicating 
what constitutes an appeal).  Therefore, this issue is not 
before the Board.

Finally, the veteran requested a Travel Board hearing in his 
June 2002 substantive appeal.  However, he cancelled the 
hearing scheduled for June 2004.  He then failed to report 
for the hearing re-scheduled in September 2004.  However, the 
notice regarding the re-scheduled September 2004 hearing was 
not sent to the veteran's correct address in Germany.  
Subsequently, in December 2005, the Board sent a letter to 
the veteran's correct address in Germany asking the veteran 
to clarify if he wanted another hearing.  There has been no 
response of record from the veteran.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2005) (scheduling and notice of hearings).  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a current diagnosis of 
tinnitus.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran asserts service connection for tinnitus.  The 
claims folder is negative for any treatment, complaint, or 
diagnosis of tinnitus.  Thus, absent evidence of a current 
disability, service connection cannot be granted for 
tinnitus.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

In light of the fact that the evidence of record is silent 
regarding tinnitus, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The claim is denied. 

With respect to the duty to notify and duty to assist, review 
of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in December 2000 and 
February 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the June 2003 supplemental 
statement of the case (SSOC) includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the December 2000 VCAA 
notice letter prior to the March 2001 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id at 120-21. Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical evidence he has submitted on his 
behalf.  Moreover, the VCAA letters, rating decision, 
statement of the case (SOC), and the SSOC advised the veteran 
of what missing evidence was relevant and necessary to 
demonstrate service connection for both issues.  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and a relevant VA 
examination.  There is no indication of any relevant VA 
outpatient treatment records regarding the claims on appeal.  
The Board notes that the veteran has provided the RO with 
typed statements as part of his notice of disagreement and 
substantive appeal.  The veteran was provided with VA Form 
4142 to obtain records from the Leesburg Medical Clinic in 
October 2002 and February 2003.  No response of record was 
forthcoming from the veteran.  Furthermore, neither the 
veteran nor his representative indicated that any other 
evidence relevant to this claim remains outstanding.

With regard to the veteran's request for a Travel Board 
hearing, the Board sent the veteran a December 2005 letter to 
his current address in Germany asking the veteran to clarify 
if he still wanted a Board hearing after failing to appear to 
the September 2004 hearing.  The letter was not returned as 
undeliverable and there is no other indication of nonreceipt, 
yet the claims folder does not contain a response of record 
from the veteran.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  The Board adds that it is generally the veteran's 
burden to keep VA apprised of his whereabouts.  If he does 
not do so, VA is not obligated to "turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Therefore, and as previously stated above, the request for a 
Board hearing is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (scheduling and notice of hearings).  
 
Finally, the Board notes that an etiological opinion has not 
been obtained with respect to tinnitus.  However, the Board 
finds that the evidence, discussed above, which is negative 
for any tinnitus, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
tinnitus claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As 
service and post-service medical records provide no basis to 
grant the tinnitus claim, the Board finds no basis for a VA 
examination to be obtained.  Thus, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran alleges he suffers from a back disorder related 
to service.  SMRs only reveal one complaint of back pain.  In 
a May 1980 treatment record, the veteran indicated at that 
time that he suffered from back pain on and off for the prior 
seven years.  The veteran went on to state that his neck was 
"clicking."  The military physician found no specific 
cervical or lumbar spine disability.  This back pain was 
noted at the separation examination. 

With respect to evidence of a current back disability, in 
September 1995, after a magnetic resonance imaging (MRI) was 
performed by a private physician (Dr. "B.H."), the veteran 
was evaluated as having "degenerative changes of the lumbar 
spine" and "a discrete arching of the intervertebral disc 
tissue at L4/5 and L5/S1 in the sense of a low grade to 
moderate protrusion."  

However, an April 2003 VA examiner found that there were no 
spine deformities, but that the veteran suffered from 
significant pain and limitation of motion of the lower lumbar 
section of the spine.  The examiner went on to note that the 
veteran had a history of lower back pain.  Thus, a current 
diagnosis as to the specific nature and etiology of the 
veteran's back condition is unclear.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  
Considering all the evidence of record, the Board finds 
sufficient basis to secure a new VA examination, prior to 
appellate consideration of the back claim, to determine, if 
possible, the nature and etiology of the veteran's current 
back condition.  38 U.S.C.A. § 5103A(d).  To that end, a 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for a new VA 
examination to determine the nature 
and etiology of any current back 
disorder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current physical 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any back disorder 
present (does the veteran have 
objective evidence of a back 
disorder?).  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (a 50 
percent probability) that any current 
back disorder, if any, is related to 
the veteran's period of active duty 
service from June 1976 to June 1980.  

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the June 2003 SSOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with a SSOC and afford 
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


